Cite as: 575 U. S. ____ (2015)            1

                          Per Curiam

SUPREME COURT OF THE UNITED STATES
 STANLEY TAYLOR, ET AL. v. KAREN BARKES, ET AL.
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

               No. 14–939.   Decided June 1, 2015


   PER CURIAM.
   Christopher Barkes, “a troubled man with a long history
of mental health and substance abuse problems,” was
arrested on November 13, 2004, for violating his proba-
tion. Barkes v. First Correctional Medical, Inc., 766 F. 3d
307, 310–311 (CA3 2014). Barkes was taken to the How-
ard R. Young Correctional Institution in Wilmington,
Delaware. As part of Barkes’s intake, a nurse who worked
for the contractor providing healthcare at the Institution
conducted a medical evaluation. Id., at 311.
   The evaluation included a mental health screening
designed in part to assess whether an inmate was suicidal.
The nurse employed a suicide screening form based on a
model form developed by the National Commission on
Correctional Health Care (NCCHC) in 1997. The form
listed 17 suicide risk factors. If the inmate’s responses
and nurse’s observations indicated that at least eight were
present, or if certain serious risk factors were present, the
nurse would notify a physician and initiate suicide preven-
tion measures. Id., at 311, 313.
   Barkes disclosed that he had a history of psychiatric
treatment and was on medication. He also disclosed that
he had attempted suicide in 2003, though not—as far as
the record indicates—that he had also done so on three
other occasions. And he indicated that he was not cur-
rently thinking about killing himself. Because only two risk
factors were apparent, the nurse gave Barkes a “routine”
referral to mental health services and did not initiate any
special suicide prevention measures. Id., at 311.
2                    TAYLOR v. BARKES

                         Per Curiam

   Barkes was placed in a cell by himself. Despite what he
had told the nurse, that evening he called his wife and told
her that he “can’t live this way anymore” and was going to
kill himself. Barkes’s wife did not inform anyone at the
Institution of this call. The next morning, correctional
officers observed Barkes awake and behaving normally at
10:45, 10:50, and 11:00 a.m. At 11:35 a.m., however, an
officer arrived to deliver lunch and discovered that Barkes
had hanged himself with a sheet. Id., at 311–312.
   Barkes’s wife and children, respondents here, brought
suit under Rev. Stat. §1979, 42 U. S. C. §1983, against
various entities and individuals connected with the Insti-
tution, who they claimed had violated Barkes’s civil rights
in failing to prevent his suicide. At issue here is a claim
against petitioners Stanley Taylor, Commissioner of the
Delaware Department of Correction (DOC), and Raphael
Williams, the Institution’s warden. Although it is undis-
puted that neither petitioner had personally interacted
with Barkes or knew of his condition before his death,
respondents alleged that Taylor and Williams had violated
Barkes’s constitutional right to be free from cruel and
unusual punishment. Barkes v. First Correctional Medi-
cal, Inc., 2008 WL 523216, *7 (D Del., Feb. 27, 2008).
They did so, according to respondents, by failing to super-
vise and monitor the private contractor that provided the
medical treatment—including the intake screening—at
the Institution. Petitioners moved for summary judgment
on the ground that they were entitled to qualified immu-
nity, but the District Court denied the motion. Barkes v.
First Correctional Medical, Inc., 2012 WL 2914915, *8–*12
(D Del., July 17, 2012).
   A divided panel of the Court of Appeals for the Third
Circuit affirmed. The majority first determined that
respondents had alleged a cognizable theory of supervisory
liability (a decision upon which we express no view). 766
F. 3d, at 316–325. The majority then turned to the two-
                 Cite as: 575 U. S. ____ (2015)            3

                          Per Curiam

step qualified immunity inquiry, asking “first, whether the
plaintiff suffered a deprivation of a constitutional or stat-
utory right; and second, if so, whether that right was
‘clearly established’ at the time of the alleged misconduct.”
Id., at 326.
   Taking these questions in reverse order, the Third
Circuit held that it was clearly established at the time of
Barkes’s death that an incarcerated individual had an
Eighth Amendment “right to the proper implementation of
adequate suicide prevention protocols.” Id., at 327. The
panel majority then concluded there were material factual
disputes about whether petitioners had violated this right
by failing to adequately supervise the contractor providing
medical services at the prison. There was evidence, the
majority noted, that the medical contractor’s suicide
screening process did not comply with NCCHC’s latest
standards, as required by the contract. Those standards
allegedly called for a revised screening form and for
screening by a qualified mental health professional, not a
nurse. There was also evidence that the contractor did not
have access to Barkes’s probation records (which would
have shed light on his mental health history), and that the
contractor had been short-staffing to increase profits. Id.,
at 330–331.
   Judge Hardiman dissented. As relevant here, he con-
cluded that petitioners were entitled to qualified immu-
nity because the right on which the majority relied was “a
departure from Eighth Amendment case law that had
never been established before today.” Id., at 345.
   Taylor and Williams petitioned for certiorari. We grant
the petition and reverse on the ground that there was no
violation of clearly established law.
   “Qualified immunity shields government officials from
civil damages liability unless the official violated a statu-
tory or constitutional right that was clearly established at
the time of the challenged conduct.” Reichle v. Howards,
4                    TAYLOR v. BARKES

                         Per Curiam

566 U. S. ___, ___ (2012) (slip op., at 5). “To be clearly
established, a right must be sufficiently clear that every
reasonable official would have understood that what he is
doing violates that right.” Ibid. (brackets and internal
quotation marks omitted). “When properly applied, [quali-
fied immunity] protects all but the plainly incompetent or
those who knowingly violate the law.” Ashcroft v. al-Kidd,
563 U. S. ___, ___ (2011) (slip op., at 12) (internal quota-
tion marks omitted). “We do not require a case directly on
point, but existing precedent must have placed the statu-
tory or constitutional question beyond debate.” Id., at ___
(slip op., at 9).
   The Third Circuit concluded that the right at issue was
best defined as “an incarcerated person’s right to the
proper implementation of adequate suicide prevention
protocols.” 766 F. 3d, at 327. This purported right, how-
ever, was not clearly established in November 2004 in a
way that placed beyond debate the unconstitutionality of
the Institution’s procedures, as implemented by the medi-
cal contractor.
   No decision of this Court establishes a right to the
proper implementation of adequate suicide prevention pro-
tocols. No decision of this Court even discusses suicide
screening or prevention protocols. And “to the extent that
a ‘robust consensus of cases of persuasive authority’ ” in
the Courts of Appeals “could itself clearly establish the
federal right respondent alleges,” City and County of San
Francisco v. Sheehan, 575 U. S. ___, ___ (2015) (slip op., at
16), the weight of that authority at the time of Barkes’s
death suggested that such a right did not exist. See, e.g.,
Comstock v. McCrary, 273 F. 3d 693, 702 (CA6 2001) (“the
right to medical care for serious medical needs does not
encompass the right to be screened correctly for suicidal
tendencies” (internal quotation marks omitted)); Tittle v.
Jefferson Cty. Comm’n, 10 F. 3d 1535, 1540 (CA11 1994)
(alleged “weaknesses in the [suicide] screening process,
                  Cite as: 575 U. S. ____ (2015)            5

                           Per Curiam

the training of deputies[,] and the supervision of prison-
ers” did not “amount to a showing of deliberate indiffer-
ence toward the rights of prisoners”); Burns v. Galveston,
905 F. 2d 100, 104 (CA5 1990) (rejecting the proposition
that “the right of detainees to adequate medical care
includes an absolute right to psychological screening”);
Belcher v. Oliver, 898 F. 2d 32, 34–35 (CA4 1990) (“The
general right of pretrial detainees to receive basic medical
care does not place upon jail officials the responsibility to
screen every detainee for suicidal tendencies.”).
   The Third Circuit nonetheless found this right clearly
established by two of its own decisions, both stemming
from the same case. Assuming for the sake of argument
that a right can be “clearly established” by circuit prece-
dent despite disagreement in the courts of appeals, neither
of the Third Circuit decisions relied upon clearly estab-
lished the right at issue. The first, Colburn I, said that if
officials “know or should know of the particular vulner-
ability to suicide of an inmate,” they have an obligation “not
to act with reckless indifference to that vulnerability.”
Colburn v. Upper Darby Twp., 838 F. 2d 663, 669 (1988).
The decision did not say, however, that detention facilities
must implement procedures to identify such vulnerable
inmates, let alone specify what procedures would suffice.
And the Third Circuit later acknowledged that Colburn I ’s
use of the phrase “or should know”—which might seem to
nod toward a screening requirement of some kind—was
erroneous in light of Farmer v. Brennan, 511 U. S. 825
(1994), which held that Eighth Amendment liability re-
quires actual awareness of risk. See Serafin v. Johnstown,
53 Fed. Appx. 211, 213 (CA3 2002).
   Nor would Colburn II have put petitioners on notice of
any possible constitutional violation. Colburn II reiter-
ated that officials who know of an inmate’s particular vul-
nerability to suicide must not be recklessly indifferent to
that vulnerability. Colburn v. Upper Darby Twp., 946
6                   TAYLOR v. BARKES

                        Per Curiam

F. 2d 1017, 1023 (1991). But it did not identify any mini-
mum screening procedures or prevention protocols that
facilities must use. In fact, Colburn II revealed that the
booking process of the jail at issue “include[d] no formal
physical or mental health screening,” ibid., and yet the
Third Circuit ruled for the defendants on all claims, see
id., at 1025–1031.
  In short, even if the Institution’s suicide screening and
prevention measures contained the shortcomings that
respondents allege, no precedent on the books in Novem-
ber 2004 would have made clear to petitioners that they
were overseeing a system that violated the Constitution.
Because, at the very least, petitioners were not contraven-
ing clearly established law, they are entitled to qualified
immunity. The judgment of the Third Circuit is reversed.

                                           It is so ordered.